6 N.Y.3d 770 (2006)
RICCARDO-JURGEN SPADOLA, Appellant,
v.
260/261 MADISON EQUITIES CORP. et al., Respondents. (And Another Action.) (And a Third-Party Action.)
CORPORATE FLOORS, INC., Second Third-Party Plaintiff-Respondent,
v.
ACCU SERV FLOOR COVERING MANAGEMENT, Second Third-Party Defendant-Respondent-Appellant. (And Another Third-Party Action.)
Court of Appeals of the State of New York.
Submitted October 31, 2005.
Decided January 12, 2006.
Motion for leave to appeal by Riccardo-Jurgen Spadola denied. Cross motion for leave to appeal by Accu Serv Floor Covering Management dismissed upon the ground that as to that party the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.